Title: To John Adams from David Longworth, 21 August 1797
From: Longworth, David
To: Adams, John



No 66 Nassau Street New York Augt. 21. 1797

Perhaps, your Excellency will be disposed to pardon & think it a laudable ambition, that has stimulate me to endeavor to make my publication appear worthy being presented to, & of receiving your patronage—The whole of the material & execution of this edition of Telemachus (enclosed) are entire American—my mode of hot pressing on an absolute difft. principle from that practised in Europe—under these consideration I am induced to think your Excellency will view with a favorable eye this attempt to improve the art of printing in this (my native) Country & at same time to excuse the forwardness of one who has taken this opportunity to subscribe himself your Excellency’s most Obedient / & / Most Humble Servant

David Longworth